        Case 6:20-cv-01632 Document 1 Filed 09/03/20 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                             CASE NO.:

STEPHEN THOMPSON,

                 Plaintiff,

v.

SANPIK, INC.,

            Defendant.
___________________________________/

                                         COMPLAINT

        Plaintiff, STEPHEN THOMPSON, by and through the undersigned counsel, Todd W.

Shulby, P.A., sues the Defendant, SANPIK, INC., and alleges as follows:

        1.       Plaintiff brings this action against Defendant for race discrimination in violation

of the Civil Rights Act of 1866.

        2.       Jurisdiction is conferred on this Court by the above Act and 28 U.S.C. §§1331

and 1343.

        3.       The unlawful acts alleged below occurred and/or were committed within this

judicial district.

        4.       At all times material hereto, Plaintiff has been a citizen and resident of this

judicial district and within the jurisdiction of this Court.

        5.       At all times material hereto, SANPIK, INC. was Plaintiff’s employer as defined

by law and a corporation conducting business in this judicial district.

                     COUNT I: RACE DISCRIMINATION VIOLATION OF §1981

        6.       Plaintiff incorporates by reference the allegations contained in paragraphs 1
        Case 6:20-cv-01632 Document 1 Filed 09/03/20 Page 2 of 5 PageID 2




through 6 above and states as follows:

       7.        42 U.S.C. §1981(a) provides: “All persons within the jurisdiction of the United

States shall have the same right … to make and enforce contracts, to sue, be parties, give

evidence, and to the full and equal benefit of all laws and proceedings for the security of persons

and property as is enjoyed by white citizens…”

       8.        42 U.S.C. §1981(b) provides: “For purposes of this section, the term ‘make and

enforce contracts” includes the making, performance, modification, and termination of contracts,

and the enjoyment of all benefits, privileges, terms, and conditions of the contractual

relationship.”

       9.        Plaintiff is African-St. Lucian (black).

       10.       Plaintiff had an employment contract with Defendant.

       11.       Plaintiff was an employee of Defendant.

       12.       Plaintiff was paid $15.00 per hour by Defendant.

       13.       Plaintiff was employed by Defendant as a general laborer, heavy equipment

operator and technician.

       14.       Plaintiff began his employment with Defendant on or about November 7, 2017.

       15.       Plaintiff was qualified for the position(s) he held with Defendant.

       16.       Plaintiff was terminated by Defendant because of his race.

       17.       Plaintiff’s manager (white) believed he was superior to Plaintiff.

       18.       Plaintiff’s co-workers believed they were superior to Plaintiff.

       19.       Plaintiff was harassed by white co-workers and managers.

       20.       Plaintiff’s white manager use the “N” word.

       21.       Plaintiff’s co-workers used the “N” word.



                                                   2
        Case 6:20-cv-01632 Document 1 Filed 09/03/20 Page 3 of 5 PageID 3




       22.     Plaintiff was struck in the head by a white co-worker. Defendant fostered an

environment where it was acceptable to use the “N” word and harass, discriminate and

physically strike Plaintiff because he is black.

       23.     Plaintiff’s manager was not disciplined for using the “N” word.             Plaintiff’s

managers and co-workers were not disciplined for harassing and discriminating against Plaintiff.

       24.     Plaintiff’s co-worker was not disciplined for physically striking Plaintiff.

       25.     Other employees, including white employees, were disciplined by means other

than termination, but Plaintiff was terminated.

       26.     When Plaintiff was fired, his manager told him he was lucky to ever have a job in

this country. Plaintiff’s manager told him he should go back to where he came from (meaning

Africa and/or St. Lucia).

       27.     Defendant has used Plaintiff’s alleged misconduct as a pretext for discrimination

against Plaintiff because of his race.

       28.     The above actions affecting the terms and conditions of Plaintiff’s employment

were taken against Plaintiff because of his race.

       29.     As a direct and proximate result of Defendant’s unlawful and retaliatory treatment

of Plaintiff, Plaintiff suffered damages and will continue to suffer irreparable injury and damages

in the future, including, but not limited to: damage to reputation and self-esteem; loss of past and

future income; loss of past and future earning capacity; loss of other fringe benefits; stress,

anxiety and emotional distress; significant past and future mental pain and suffering; and other

financial losses.

       30.     Plaintiff has retained the undersigned counsel for purposes of this action and is

entitled to an award of reasonable attorney's fees and costs related to this litigation.



                                                    3
        Case 6:20-cv-01632 Document 1 Filed 09/03/20 Page 4 of 5 PageID 4


       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant:

       a.      Declaring that the acts and practices complained of herein are in violation of
               §1981:

       b.      Awarding back pay, front pay, prejudgment interest, post judgment interest and
               damages for all employment benefits Plaintiff would have received but for the
               discriminatorv acts and practices of Defendant;

       c.      Awarding Plaintiff compensatory, consequential and punitive damages;

       d.      Awarding reasonable attorney's fees, expenses and costs incurred in this action;

       e.      Awarding Plaintiff all other sums of money, including all employment benefits
               with interest thereon. to which Plaintiff is entitled: and

       f.      Ordering any other relief, including equitable, this Court deems to be just and
               proper.

       WHEREFORE, Plaintiff hereby demands judgment against Defendant for aII unpaid

wages. attorney's fees and costs and demands a trial bv iurv for all issues so triable.

                                         TRIAL BY JURY

       Plaintiff demands a trial bv iurv of all issues so triable.




                                               s

                                               nAT
                                                   ~ ·1:tj~od-D




                                                   4
Case 6:20-cv-01632 Document 1 Filed 09/03/20 Page 5 of 5 PageID 5




                             Respectfully submitted,

                             TODD W. SHULBY, P.A.
                             1792 Bell Tower Lane
                             Weston, Florida 33326
                             Telephone No.: (954) 530-2236
                             Facsimile No.: (954) 530-6628
                             E-mail: tshulby@shulbylaw.com
                             Counsel for Plaintiff

                             By:    /s/Todd W. Shulby, Esq.
                                    Todd W. Shulby, Esq.
                                    Florida Bar No.: 068365




                                5
